Case 2:19-cv-08116-MCS-PVC Document 22 Filed 12/04/20 Page 1 of 2 Page ID #:285



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11   HAROLD H. PARAISO,                             Case No. CV 19-8116 MCS (PVC)
  12                       Petitioner,
                                                      ORDER ACCEPTING FINDINGS,
  13         v.                                       CONCLUSIONS AND
                                                      RECOMMENDATIONS OF UNITED
  14   DEPARTMENT OF HOMELAND                         STATES MAGISTRATE JUDGE
       SECURITY, et al.,
  15
                           Respondent.
  16
  17
  18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records
  19   and files herein, the Report and Recommendation of the United States Magistrate Judge,
  20   and Petitioner’s Objections and Supplemental Objections. After having made a de novo
  21   determination of the portions of the Report and Recommendation to which the Objections
  22   and Supplemental Objections were directed, the Court concurs with and accepts the
  23   findings and conclusions of the Magistrate Judge.
  24
  25         The majority of Petitioner’s Objections and Supplemental Objections re-argue
  26   contentions raised in the Petition that were adequately addressed in the Report and
  27   Recommendation. Petitioner also contends, however, that he should be released because
  28   of the elevated risk he faces in custody due to the COVID-19 pandemic. (Obj. at 9). The
Case 2:19-cv-08116-MCS-PVC Document 22 Filed 12/04/20 Page 2 of 2 Page ID #:286



   1   health concerns of detainees at the Adelanto Immigration and Customs Enforcement
   2   Processing Center, where Petitioner is currently housed, arising from the COVID-19
   3   pandemic are the subject of a pending case in this Court that has recently been
   4   provisionally certified as a class action under Federal Rule of Civil Procedure 23(b)(2).
   5   See Kelvin Hernandez Roman, et al. v. Chad F. Wolf, et al., EDCV 20-0768 TJH (PVC),
   6   Dkt. No. 52. The class is defined in relevant part to include “all people who (1) [a]re
   7   currently detained in civil immigration detention at the Adelanto Immigration and
   8   Customs Enforcement Processing Center . . . .” (Id. at 8). Because Petitioner, by virtue of
   9   his housing, appears to be a member of that class, his COVID-19 arguments, which do not
  10   relate to the merits of the instant Petition, are more appropriately addressed in that
  11   litigation.
  12
  13          IT IS ORDERED that Judgment shall be entered dismissing this action without
  14   prejudice.
  15
  16          IT IS FURTHER ORDERED that the Clerk serve copies of this Order and the
  17   Judgment herein on Petitioner and counsel for Respondent.
  18
  19          LET JUDGMENT BE ENTERED ACCORDINGLY.
  20
  21   DATED: December 4, 2020
  22
  23
                                                      MARK C. SCARSI
  24                                                  UNITED STATES DISTRICT JUDGE
  25
  26
  27
  28

                                                     2
